721 N.W.2d 580 (2006)
Rick PETERSEN, Plaintiff-Appellee, Cross-Appellant,
v.
MAGNA CORPORATION and Midwest Employers Casualty Company, Defendants-Appellants, Cross-Appellees, and
Koleaseco and Citizens Insurance Company, BCN Transportation Services, Koleaseco and The Accident Fund Company, Magna Corporation and TIG Insurance Company, BCN Transportation Services and TIG Insurance Company, Serta Restokraft Mattress Company and Harleysville Lake States Insurance Company, Defendants-Appellees.
Docket No. 131245. COA No. 266037.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the April 11, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The application for leave to appeal as cross-appellant is also considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
We do not retain jurisdiction.